Exhibit 10.54
 
Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [***]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.
 
AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT
 
1. CONTRACT ID CODE
PAGE OF PAGES
              1 2
2. AMENDMENT/MODIFICATION NO
3. EFFECTIVE DATE
4. REQUISITION/PURCHASE REQ. NO.  
5. PROJECT NO. (If applicable)
P00012
 
02-Aug-2012
see schedule
         
6. ISSUED BY
CODE
W911QY
7. ADMINISTERED BY (If other than item 6)
CODE
SCN01A
ACC·APG NATICK DIVISION
1564 FREEDMAN DRIVE
FORT DETR ICK MD 21702
DCMA AMERICAS (CANADA)
275 BANK ST.
SUITE 200
OTTAWA, ONT. CNK2P-2L6
 
                         
8. NAME AND ADDRESS OF CONTRACTOR (No., Street, County, State and Zip Code)
TEKMIRA PHARMACEUTICALS CORPORATION
 
9A. AMENDMENT OF SOLICITATION NO.
8900 GLENLYON PKY SUITE 100
BURNABY V5J 5J8
 
9B. DATED (SEE ITEM 11)
 
  X
10A. MOD. OF CONTRACT/ORDER NO.
W9113M-10-C-0057
  X 10B. DATED (SEE ITEM 13)
CODE     L8144
 
FACILITY CODE
 
14-Jul-2010
11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS
o
The above numbered solicitation is amended as set forth in Item 14. The hour and
date specified for receipt of Offer
 
o is extended      o is not extended.
 
Offer must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended by one of the following methods:
(a) By completing Items 8 and 15, and returning _____ copies of the amendment;
(b) By acknowledging receipt of this amendment on each copy of the offer
submitted; or (c) By separate letter or telegram which includes a reference to
the solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN
REJECTION OF YOUR OFFER. If by virtue of this amendment you desire to change an
offer already submitted, such change may be made by telegram or letter, provided
each telegram or letter makes reference to the solicitation and this amendment,
and is received prior to the opening hour and date specified.
 
12. ACCOUNTING AND APPROPRIATION DATA (If required)
 
                       
13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS.
IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.
 
A. THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.
                     
B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(B).
 
C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:
X
D. OTHER (Specify type of modification and authority)
FAR clause 52.242- 15, Alt I, Stop-Work Order
                   
E. IMPORTANT: Contractor      xis not,       ois required to sign this document
and return               copies to the issuing office.
14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)
 
Modification Control Number : soconnel122526
 
See Attached Summary of Changes.
 
 
 
 
Except as provided herein, all terms and conditions ofthe document referenced in
Item 9A or 10A, as heretofore changed, remains unchanged and in full force and
effect.
15A. NAME AND TITLE OF SIGNER (Type or print)
16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)
 
 
TEL:                                       EMAIL:  
 
15B. CONTRACTOR/OFFEROR
15C. DATE SIGNED
16B. UNITED STATES OF AMERICA
16C. DATE SIGNED
                            BY 
03-Aug-2012
     
(Signature of person authorized to sign)
   
(Signature of Contracting Officer)
     

 
EXCEPTION TO SF 30
APPROVED BY OIRM 11-84
30-105-04
STANDARD FORM 30 (Rev. 10-83)
Prescribed by GSA
FAR (48 CFR) 53.243

 
 
 

--------------------------------------------------------------------------------

 
W9113M-10-C-0057
P00012
Page 2 of 2
 


 
SECTION SF 30 BLOCK 14 CONTINUATION PAGE


SUMMARY OF CHANGES
 


SECTION SF 30 - BLOCK 14 CONTINUATION PAGE


  The following have been added by full text: STOP-WORK  ORDER
 
Pursuant to the authority of FAR Clause 52.242-15 "Stop-Work Order (Aug 1989)"
the Contracting Officer herby issues a Stop-Work Order ordering the Contractor
to stop work on W9113M-10-C-0057 effective 2 August 2012. The Contractor shall,
effective immediately, cease to issue any further orders and/or subcontracts for
materials or services in suppo1t of this contract, except for reasonable efforts
specific to answering the Food and Drug Administration (FDA) [***] dated [***].
The Contractor shall immediately comply with this order and take all reasonable
steps to minimize the incurrence of costs allocable to the work covered by this
order, to include indirect costs during the period of work stoppage effective
until 1 Sep 12, unless modified.




 


(End of Summary of Changes)